DISSENTING OPINION BY
Judge McGINLEY.
I must respectfully dissent for the same reasons stated in my Dissent to the Plurality’s decision in Commonwealth v. All That Certain Lot or Parcel of Land Located at 605 University Drive, 61 A.3d 1048 (Pa. Cmwlth.2012).
I believe that, in keeping with decades of prior case law, the Rules of Civil Procedure must, by necessity, apply to the Forfeiture Act whenever doing so will: (1) not conflict with any provision of the Forfeiture Act; and (2) facilitate the orderly, fair and efficient course of proceedings and disposition of the matter. Commonwealth v. $8,006.00 U.S. Currency Seized from Carter, 166 Pa.Cmwlth. 251, 646 A.2d 621 (1994) (holding discovery rules apply to civil forfeiture proceedings); Commonwealth v. One 1991 Cadillac Seville VIN 1G6CD53B9M4342561, 853 A.2d 1093 (Pa. Cmwlth.2004) (holding Rules of Civil Procedure are appropriate in determining what constitutes proper service by certified mail).
The present controversy presents a perfect example of the confusion which may occur when the Forfeiture Act is silent on a procedure-related subject and the parties and courts are left without guidance on the conduct of proceedings. The bench *209and bar will be forced, as the Majority did here, to manipulate the wording of the Forfeiture Act to achieve that which has already been provided by the Civil Rules.
Clearly, Section 6802(a) of the Forfeiture Act governs the initiation of forfeiture action by petition. Yet, the Majority interprets that to mean that the Commonwealth may amend its original petition at any time so long as it is filed. Nowhere in Section 6802(a) is the word “amendment” mentioned or even implied. The obvious and more practical approach would simply be to: (1) recognize that the Forfeiture Act does not address every procedural aspect of a forfeiture proceeding; and (2) consult the Rules of Civil Procedure to fill a “gap.”
Prior to 605 University Drive, our courts consistently employed this practice in order to provide the parties with a full and fair opportunity to present evidence in support of their respective positions. Because I believe that the Majority’s decision perpetuates the fallacy of 605 University Drive I am unable to join.